DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on March 7, 2022. Claims 1-4, 8-10, 26-29 are pending in the application and being examined herein

Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.

Information Disclosure Statement
The information disclosure statement filed May 13, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal processing system configured to detect the signal feature in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-10, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0017655) and further in view of Kunwar et al. (US 2004/0023253) OR Steinmuller-Nethl et al. (US 2010/0184062) as evidenced by I. F. Pinto et al. (Pharm. Bioprocess. (2015) 3(3), 263–279).

Regarding claim 1, Huang teaches sensor device (protein transistor 100, para. [0023], Fig. 2) comprising: 
a first electrode (source electrode 11, para. [0023], Fig. 2), the first electrode attached to a first contact comprising a gold deposit (gold nanoparticle 20, para. [0023], Fig. 2); 
a second electrode (drain electrode 12, para. [0023], Fig. 2), the second electrode attached to a second contact comprising a gold deposit (gold nanoparticle 30, para. [0023], Fig. 2); 
a sensor gap defined between the first contact and the second contact (nanochannel 14, para. [0023], Fig. 2); 
a biopolymer bridge molecule comprising an α-helical peptide (the first antibody molecule 40 (the immunoglobulin), para. [0023], Fig. 2, IgG, para. [0048]). As evidenced by Pinto, IgG comprises an α-helical peptide at Fig. 2. 
the biopolymer bridge molecule having first and second ends, the first end bonded to the first contact and the second end bonded to the second contact, to bridge the sensor gap (the first antibody molecule 40 is bonded to the gold nanoparticles 20 and 30 respectively on the source electrode 11 and the drain electrode 12, para. [0025], Fig. 2); and a probe molecule coupled to the biopolymer bridge molecule by a precisely positioned self-assembling linker (a polymerase 60 with a second antibody molecule 50, and then connect the second body molecule 50 with the first antibody molecule 40, para. [0024], self-assembly process, Fig. [0025], Fig. 2), the self-assembling linker comprising a first linker component associated with the biopolymer bridge molecule and a second linker component associated with the probe molecule (The .PHI.29 DNA polymerase is chemically cross-linked to the second antibody molecule 50; next the second antibody molecule 50 is connected with the Fc domain of the first antibody molecule 40, para. [0025], Fig. 2) and 
wherein the probe molecule comprises a protein or a nucleic acid (polymerase 60, Fig. [0024]).
Huang is silent with respect to the material of the first and second electrodes and therefore fails to teach the first and second electrodes comprising a semiconductor material or a metal other than gold.
Kunwar teaches a biosensor comprising a macromolecule 120 coupled to a first electrode 106 and second electrode 110 through one or more linkers over gap than can span nanometers (60-500 angstroms), paras.  [0012], [0024] and [0267].  Kunwar teaches the electrodes 106 and 110 can be a variety of materials including metals and semiconductors, paras. [0280]-[0284] and particularly gold or platinum, para. [0578]. 
Steinmuller-Nethl teaches biosensor for identifying organic or biochemical substances and for determining their concentration in a fluid medium using a nanogap sensor that comprises at least two electrodes, abstract.  Steinmuller-Nethl teaches the electrodes must have a conductivity and can be metals as well as as highly doped or highly dopable semiconductor materials, para. [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the electrodes of Huang to comprise platinum as taught by Kunwar or doped semiconductors as taught by Steinmuller-Nethl because such materials are especially suitable for a biosensor nanogap electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Kunwar or Steinmuller-Nethl, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of platinum or doped semiconductor as an electrode material.

Regarding claim 2, Huang teaches wherein the biopolymer bridge molecule has an atomically precise attachment point to which the probe molecule is coupled via the self-assembling linker (The .PHI.29 DNA polymerase is chemically cross-linked to the second antibody molecule 50; next the second antibody molecule 50 is connected with the Fc domain of the first antibody molecule 40, para. [0025], Fig. 2).

Regarding claim 3, Huang teaches wherein the sensor gap has a sensor gap dimension of between about 5 nm and about 30 nm (nanochannel 14 with a width of about 10 nm, para. [0023]).

Regarding claim 4, Huang teaches wherein the first end of the biopolymer bridge comprises a first self-assembling anchor and the second end of the biopolymer bridge comprises a second self-assembling anchor (A bias is applied to the source electrode H and the drain electrode 12 through the gate electrode 13 to make the first antibody molecule 40 pass through the nanochannel 14 and self-assemble to the two gold nanoparticles 20 and 30, para. [0023]).

Regarding claim 8, Huang teaches wherein the probe is configured to engage a target molecule (add one or more types of unlabelled nucleotides 90 to react with the polymerase 60 and generate a complementary nucleic acid, para. [0027]).

Regarding claim 9, Huang teaches wherein the probe comprises an enzyme configured to engage the target molecule (polymerase 60, para. [0027]).

Regarding claim 10, Huang teaches wherein the enzyme is a polymerase (polymerase 60, para. [0027]).

Regarding claim 11, Huang teaches wherein the enzyme is configured to undergo a conformational change when engaging the target molecule (The interaction between the nucleotides 90 (dNTP) and the DNA polymerase 60 exhibits a classical Michaelis-Menten mechanism consisting of steps of substrate-binding (base-pairing) and bond-formation, para. [0027]).

Regarding claim 27, Huang teaches further comprising a signal processing system configured to detect the signal feature  (detect the conductance signals between the source electrode 11 and the drain electrode 12 to learn the conductance variation of the polymerase 60 and obtain the conductance trajectory of the polymerase 60, para. [0028]).

Regarding claim 28, Huang teaches wherein the sensor device is configured to produce a signal trace comprising a plurality of signal features detected over a time period t  (FIG. 3 a shows a conductance trajectory, which shows the process that Φ29 DNA polymerase is connected with a protein transistor and undertakes reactions and the conductance signals corresponding to the reactions, para. [0031]).

Regarding claim 29, Huang teaches further comprising a signal interpretation device, wherein the signal interpretation device comprises a signal interpretation map, and wherein the signal interpretation map is calibrated against a signal trace from a known target sequence (statistics of more than fifty thousands of the patterns of reaction plateaux and obtains the following results. FIGS. 4 a-4 d are randomly selected from the primitive data to respectively exemplify the reaction plateaux of G nucleotide, T nucleotide, A nucleotide and C nucleotide, paras. [0036]-[0037], Figs. 3-6).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 8-10, 26-29  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699